
	
		II
		111th CONGRESS
		2d Session
		S. 2959
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2010
			Mr. Franken introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  protect Federal, State, and local elections from the influence of foreign
		  nationals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Elections Act of
			 2010.
		2.Foreign
			 nationals prohibited from making contributions, donations, or expenditures in
			 connection with a Federal, State, or local electionSection 319 of the Federal Election Campaign
			 Act of 1971 (2 U.S.C. 441e) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (1),
			 by striking or at the end;
				(B)in paragraph (2),
			 by striking the period at the end and inserting ; or; and
				(C)by adding at the
			 end the following new paragraph:
					
						(3)any corporation
				(other than a foreign principal described in paragraph (1)) under foreign
				control or substantial foreign influence, including a corporation in
				which—
							(A)a foreign
				principal or an individual described in paragraph (2)—
								(i)provided the
				corporation a majority of its gross receipts for the immediately preceding
				fiscal year, or the current pro-rated fiscal year if the corporation was
				established during the current fiscal year;
								(ii)controls 20
				percent or more of the voting shares of the corporation;
								(iii)controls a
				majority of the Board of Directors of the corporation; or
								(iv)has the power to
				direct, dictate, control, or directly or indirectly participate in the
				decisionmaking process of the corporation with respect to activities in
				connection with a Federal, State, or local election, such as a decision
				concerning—
									(I)the making of a
				contribution, donation, expenditure, or disbursement in connection with such an
				election; or
									(II)the
				administration of a political committee; or
									(B)2 or more foreign
				principals or individuals described in paragraph (2), in the aggregate—
								(i)provided the
				corporation a majority of its gross receipts for the immediately preceding
				fiscal year, or the current pro-rated fiscal year if the corporation was
				established during the current fiscal year;
								(ii)control 25
				percent or more of the voting shares of the corporation; or
								(iii)control a
				majority of the Board of Directors of the
				corporation.
								;
				and
				(2)by adding at the
			 end the following new subsection:
				
					(c)Certification
				of complianceA corporation shall, prior to carrying out any
				activity described in subsection (a), certify (in a form and manner specified
				by the Commission) that the corporation is in compliance with this
				section.
					.
			3.Disclosure of
			 influence of foreign nationals in connection with a Federal, State, or local
			 electionSection 318 of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 441d) is amended—
			(1)in subsection
			 (a)(3)—
				(A)by striking
			 shall clearly state the name and inserting “shall clearly
			 state—
					
						(A)the
				name
						;
				(B)in subparagraph
			 (A), as added by subparagraph (A), by striking the period at the end and
			 inserting ; and; and
				(C)by adding at the
			 end the following new subparagraph:
					
						(B)if the person who
				paid for the communication is a corporation, the percentage of voting shares of
				the corporation that are controlled by a foreign national (as defined in
				section 319(b)) or, if no such shares exist, the percentage of gross receipts
				that the corporation received from a foreign national (as so defined) in the
				immediately preceding fiscal year, or the current pro-rated fiscal year if the
				corporation was established during the current fiscal
				year.
						;
				and
				(2)in subsection
			 (d)(2)—
				(A)by striking
			 others.—Any communication and inserting
			 “others.—
					
						(A)In
				generalAny communication
						;
				and
				(B)by adding at the
			 end the following new subparagraph:
					
						(B)Supplemental
				audio statements by corporations
							(i)Corporations
				with voting stockIf the person who paid for a communication
				described in paragraph (3) of subsection (a) is a corporation that has voting
				stock, such communication shall include, in addition to the requirements of
				that paragraph and the audio statement required under subparagraph (A), in a
				clearly spoken manner, the following audio statement: “ _______ of our
				corporation is controlled by foreign nationals.” (With the blank to be filled
				in with the percentage of voting shares of the corporation that is owned by
				foreign nationals, as defined in section 319(b)).
							(ii)Corporations
				without voting stockIf the person who paid for a communication
				described in paragraph (3) of subsection (a) is a corporation that does not
				have voting stock, such communication shall include, in addition to the
				requirements of that paragraph and the audio statement required under
				subparagraph (A), in a clearly spoken manner, the following audio statement: “
				_______ of our organization’s funds come from foreign nationals.” (With the
				blank to be filled in with the percentage of gross receipts for the immediately
				preceding fiscal year, or the current pro-rated fiscal year if the corporation
				was established the current fiscal year, that the corporation received from a
				foreign national, as defined in section 319(b)).
							(iii)Transmission
				through televisionThe second sentence of subparagraph (A) shall
				apply to a supplemental audio statement under this paragraph in the same manner
				as such sentence applies to an audio statement under such
				subparagraph.
							.
				4.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
		5.Effective
			 dateThe provisions of and
			 amendments made by this Act shall apply with respect to contributions and
			 expenditures made on or after the date that is 45 days after the date of
			 enactment of this Act.
		
